Exhibit 10.1


 
 
Letter Agreement with Pen-Mun Foo
 
 
 
[img001.jpg]
 
 
 
October 25, 2011
 
I, Peng Mun Foo, hereby accept my position with Bonanza Goldfields Corporation
as Interim CFO.
 
As Interim CFO, I understand my duty to assist Bonanza Goldfields in:
 
1) Completing Quarterly (10Q) and Yearly (10K) filings.
 
2) Preparing financial metrics and comparisons used in marketing Bonanza and
raising capital.
 
The company will give me up to $2500 USD monthly in expense reimbursement
incurred by my role with the Company. I will also receive quarterly 1,000,000
shares of common stock of Bonanza Goldfields Corporation.
 
The duration for this position will be 3 months, and renewable each quarter by
mutual agreement.
 
I’m looking forward to working with the Bonanza Goldfields Corporation
management team.
 
Sincerely,
 
Peng Mun Foo, CFA